the law to those facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120
                    P.3d 1164, 1166 (2005).
                                Appellant first argues that the district court erred by
                    dismissing his claim that counsel was ineffective for not objecting to the
                    admission of a victim impact letter, which referenced charges that had
                    been dismissed pursuant to the plea negotiations, and the prosecutor's
                    argument concerning that evidence. Counsel testified at the evidentiary
                    hearing that she did not object to the victim impact evidence because she
                    believed the letter was admissible under the plea agreement, as the
                    prosecution was allowed to argue about the dismissed charges. While we
                    cautioned the State against the use of that evidence on direct appeal, we
                    cannot say that appellant suffered prejudice even assuming counsel
                    should have objected to the evidence. The record shows that the
                    sentencing court focused on the nature of the offense—robbery with the
                    use of a firearm—appellant's alcohol and drug problem, and his criminal
                    history, which included at least two felony convictions and absconding
                    from parole. The district court's factual findings are supported by
                    substantial evidence, and we conclude that appellant failed to
                    demonstrate that the district court erred by dismissing this claim.
                                Appellant next argues that the district court erred by
                    dismissing his claim that counsel was ineffective for not presenting
                    mitigation evidence including his military records showing that he was
                    seriously wounded, resulting in post-traumatic stress disorder (PTSD), a
                    letter from his mother, evidence showing that he had been continuously
                    employed, and a psychological evaluation. Counsel advised the sentencing
                    court that appellant served two tours in the military and he suffered
                    injuries from an explosion during the Gulf War; he became• addicted to

SUPREME COUFtT
       OF
     NEVADA
                                                         2
(0) I947A 4*ZItt9
                alcohol; his father's death significantly affected him; and that he is in
                counseling. Also, the sentencing court was aware of the presentence
                investigation report (PSI), which noted appellant's PTSD and bipolar
                diagnoses. Further, counsel testified that appellant insisted on proceeding
                to sentencing despite not having received his military records.
                Additionally, counsel testified that, with appellant's consent, she did not
                present appellant's mother's letter because it was "rambling" and the PSI
                explained his childhood. Counsel also explained that appellant did not
                inform her that he was continuously employed and that in fact he had
                "quite a few periods of unemployment." Finally, counsel testified that she
                did not present the psychological evaluation because of the many
                discrepancies between what appellant told the mental health provider,
                what appellant had told her, and what she later learned from appellant's
                military records. Although appellant disputed aspects of counsel's
                testimony at the evidentiary hearing, matters of credibility are left to the
                district court. The district court's factual findings are supported by
                substantial evidence, and we conclude that appellant failed to
                demonstrate that the district court erred by dismissing this claim. 1



                       'Appellant argues that the district court erred by dismissing his
                claim that appellate counsel was ineffective for not challenging his
                sentence as excessive under the Eighth Amendment. However, he did not
                raise this claim in his post-conviction petition below and therefore we will
                not consider it. See Davis v. State, 107 Nev. 600, 606, 817 P.2d 1169, 1173
                (1991) (observing that this court need not consider arguments raised on
                appeal that were not presented to the district court in the first instance),
                overruled on other grounds by Means v. State, 120 Nev. 1001, 103 P.3d 25
                (2004).



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) I947A
                             Having considered appellant's arguments and concluded that
                 no relief is warranted, we
                             ORDER the judgment of the district court AFFIRMED. 2




                                                    Pickering


                                                       ek.x.1                       J.
                                                    Parraguriirre


                                                                                    J.




                 cc: Hon. Scott N. Freeman, District Judge
                      Karla K. Butko
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




                       2 Despite counsel's verification that the fast track statement complies
                 with applicable formatting requirements, the fast track statement does
                 not comply with NRAP 32(a)(4) because it does not have 1-inch margins on
                 all four sides. See NRAP 3C(h)(1). We caution counsel that future failure
                 to comply with Nevada Rules of Appellate Procedure when filing briefs
                 with this court may result in the imposition of sanctions. See NRAP
                 3C(n); NRAP 28.2(b).



SUPREME COURT
      OF
    NEVADA
                                                       4
(0) 1947A cot9